Peter J. Haley (pro hac vice pending)
NELSON MULLINS RILEY & SCARBOROUGH LLP
One Post Office Square
Boston, MA 02109
Tel: (617) 217-4714
Fax: (617) 217-4750
peter.haley@nelsonmullins.com

Alan F. Kaufman (Bar No. 3054707)
NELSON MULLINS RILEY & SCARBOROUGH LLP
280 Park Avenue
New York, NY 10017
Tel: (646) 428-2600
Fax: (646) 428-2610
alan.kaufman@nelsonmullins.com

Proposed Counsel to the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                  Chapter 11

LLADRO GALLERIES, INC.                                  Case No. 20-11618

Debtor.                                                 (Subchapter V)



                      STATEMENT OF CORPORATE OWNERSHIP

       Following is the list of entities which own ten percent or more of the above-captioned
debtor’s equity interest. The list is prepared in accordance with Fed. R. Bankr. P. 1007(a)(1) and
Fed. R. Bankr. P. 7007.1 for filing in this chapter 11 case.



                           NAME                     PERCENT OWNERSHIP

               Lladro, S.A.                     60%

               Tesorval, S.A.                   40%




                                                1
    NELSON MULLINS RILEY &
    SCARBOROUGH LLP


    By: /s/ Peter J. Haley
    Peter J. Haley (pro hac vice pending)
    One Post Office Square, 30th Floor
    Boston, MA 02109
    Tel: (617) 217-4714
    Fax: (617) 217-4750
    peter.haley@nelsonmullins.com

    - and -

    Alan F. Kaufman (Bar No. 3054707)
    280 Park Avenue
    New York, NY 10017
    Tel: (646) 428-2600
    Fax: (646) 428-2610
    alan.kaufman@nelsonmullins.com


    Proposed Counsel for the Debtor and
    Debtor in Possession




2
